        


Exhibit 10.1


MATERION CORPORATION


Non-Employee Directors’ Restricted Stock Units Agreement




WHEREAS, _________ , (the “Director”) is a member of the Board of Directors (the
“Board”) of Materion Corporation, an Ohio corporation (the “Company”), and is
not an employee of the Company; and
WHEREAS, the execution of an agreement in the form hereof (this “Agreement”) has
been authorized by a resolution of the Governance and Organization Committee
(the “Committee”) of the Board that was duly adopted on May 2, 2018.
NOW, THEREFORE, pursuant to the Company’s 2006 Non-employee Director Equity Plan
(As Amended and Restated as of May 3, 2017) (the “Plan”), the Company hereby
confirms to the Director the grant, effective on May ___ (the “Date of Grant”),
of _______ restricted stock units (“RSUs”), subject to the terms and conditions
of the Plan and the following additional terms, conditions, limitations and
restrictions:


Article I

DEFINITIONS
All terms used herein with initial capital letters that are defined in the Plan
shall have the meanings assigned to them in the Plan when used herein with
initial capital letters.
ARTICLE II    

CERTAIN TERMS OF RESTRICTED STOCK UNITS
1.    RSUs Not Transferable. Subject to Section 13 of the Plan, the RSUs covered
by the Agreement shall not be transferable other than by will or pursuant to the
laws of descent and distribution prior to payment.


NAI-202180983v4

--------------------------------------------------------------------------------









2.    Vesting and Settlement of RSUs.
(a)    General. Subject to the provisions of Sections 2(b) and 2(c) of this
Article II, all of the RSUs covered by this Agreement shall become
nonforfeitable upon the earlier of (i) the end of a one-year restriction period
and (ii) the end of a restriction period running until the date of the 20__
annual meeting of the Company’s shareholders, provided that the Director has not
incurred a Termination of Service before the end of such applicable restriction
period, and will be settled on the last day of such applicable restriction
period. For purposes of this Agreement, a “Termination of Service” means a
termination of service with the Company that constitutes a separation from
service within the meaning of Treasury Reg. § 1.409A-1(h), or any successor
provision.
(b)    Termination of Service. Notwithstanding the provisions of Section 2(a) of
this Article II, if the Director incurs a Termination of Service before the end
of such applicable restriction period, such Director shall be entitled to
receive a pro-rata payment of Common Shares (rounded down to the nearest whole
number of Common Shares) in settlement of all of the RSUs covered by this
Agreement based on the number of full months of service since the Date of Grant
out of 12, which Common Shares shall be paid out on the date of the Director’s
Termination of Service. Such pro-rata payment, if any, that was deferred
pursuant to elections as described in Section 2(c) of this Article II shall
remain subject to such elections.
(c)    Deferral Election. The RSUs covered by this Agreement will be subject to
any deferral election made by the Director under the terms and conditions of
Section 7 and Section 8 of the Plan, in which case such terms and conditions (in
additional to any other applicable terms and conditions of the Plan) will govern
the settlement of the RSUs covered by this Agreement.


NAI-202180983v4

--------------------------------------------------------------------------------









3.    Form and Time of Payment of RSUs. Except as otherwise provided for in
Section 2 of Article III, payment for the RSUs shall be made in form of Common
Shares in accordance with Section 2 of this Article II.
4.    Forfeiture of RSUs. The RSUs shall be forfeited, except as otherwise
provided in Section 2(b) of this Article II above, if the Director incurs a
Termination of Service before the end of the applicable restriction period
provided for in Section 2(a) of this Article II.
5.    Dividend Equivalents. From and after the Date of Grant and until the
earlier of (a) the time when the RSUs vest and become nonforfeitable and payable
in accordance with Section 2 of this Article II or (b) the time when the
Director’s right to receive Common Shares in payment of the RSUs is forfeited in
accordance with Section 4 of this Article II, on the date that the Company pays
a cash dividend (if any) to holders of Common Shares generally, the Director
shall be entitled to a number of additional whole RSUs (rounded up or down to
the nearest whole RSU) determined by dividing (i) the product of (A) the dollar
amount of the cash dividend paid per Common Share on such date and (B) the total
number of RSUs covered by this Agreement (including dividend equivalents paid
thereon) previously credited to the Director as of such date, by (ii) the Fair
Market Value on such date. Such dividend equivalents (if any) shall be subject
to the same terms and conditions and shall be paid or forfeited in the same
manner and at the same time as the RSUs to which the dividend equivalents were
credited.


ARTICLE III    

GENERAL PROVISIONS
1.    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws regarding the RSUs and
this Agreement.


NAI-202180983v4

--------------------------------------------------------------------------------









2.    Dilution and Other Adjustments. The Committee shall make such adjustments
in the RSUs covered by this Agreement as such Committee in its sole discretion,
exercised in good faith, may determine is equitably required under Section 11 of
the Plan.
3.    Relation to Other Benefits. Any economic or other benefit to the Director
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Director may be entitled under any profit‑sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.
4.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect the rights of the
Director under this Agreement without the Director’s consent. Notwithstanding
the foregoing, the limitation requiring the consent of a Director to certain
amendments shall not apply to any amendment that is deemed necessary by the
Company to ensure compliance with Section 409A of the Code.
5.    Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
6.    Governing Law. This agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Ohio.
10.    Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of Section
409A of the Code, so that the income inclusion provisions of Section 409A(a)(1)
of the Code do not apply to


NAI-202180983v4

--------------------------------------------------------------------------------









the Director. This Agreement and the Plan shall be administered in a manner
consistent with this intent. Reference to Section 409A of the Code is to
Section 409A of the Internal Revenue Code of 1986, as amended, and will also
include any regulations or any other formal guidance promulgated with respect to
such Section by the U.S. Department of the Treasury or the Internal Revenue
Service.
[signatures on following page]


NAI-202180983v4

--------------------------------------------------------------------------------









The undersigned Director hereby accepts the award granted pursuant to this
Agreement on the terms and conditions set forth herein.


Dated:                                     
Director


NAI-202180983v4